DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The following claim(s) is/are pending in this office action: 1-20

The following claim(s) is/are amended: 1 and 10

The following claim(s) is/are new: N/A

The following claim(s) is/are cancelled: N/A

Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Response to Amendment
Fig. 6 has changed the Interface Bus to 340 and Communication Devices to 346. The objection to the drawings and specification will be withdrawn. 
Specification has amended Para.[0034] to change image servers to 120 and Para.[0057] to include stage 224. The objection to the drawings and specification will be withdrawn.

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 101
Claims 1 and 10 have been amended to overcome the 101 rejections. Therefore, the 101 rejection to claims 1-15 have been withdrawn. However, Claim 16-20 retains the 101 rejections. Claim 16 recites an abstract idea because the steps of receiving data, categorizing data and storing data can be done on pen and paper. Therefore, it recites a mental process. Furthermore, the limitations recite receiving a request, receiving a container image containing certain files and storing the container image 
Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1, 2, 6, 9-11. And 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim 16 have been considered but are not persuasive. 
Applicant argues for claim 16 on page 14 that Hipp’s element 180 application is not a container. Hipp does not suggest a container image corresponding to the container. The Examiner respectfully disagrees because a virtual application snapshot is a distinct image (Col. 3 lines 49-56). This is also referred to as a snapshot image. The applicant also argues that Hipp’s DSL is not directed to a file in the host file system. However, Hipp teaches when creating the DSL, the original pathname is renamed but provides the same final path to the storage location on the computer (Figure 2 Element 160 and Col. 5 lines 54-59). This means the DSL is directed to the same file on the host computer. 
Applicant argues for claim 16 that Kawaguchi does not teach the deficiencies of Hipp. Hipp does not teach the second set of files identified by hard links. Kawaguchi teaches a file management table that contains hard link data. There is also a pathname resolution unit that accesses this file management table to specify a file (Kawaguchi Col. 6 lines 60-67 and Col. 7 lines 1-4). This shows that there is a set of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. 
Claims 16-20 recite mental processes. This judicial exception is not integrated into a practical application because generically recited computer elements such as “computing device having a processor, a storage device, and a memory containing instructions executable by the processor” do not add a meaningful limitation to the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving file requests, receiving and storing data are well-understood, routine, conventional computer functions. 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites A method performed in a computing device having a processor, a storage device, and a memory containing instructions executable by the processor to provide a host filesystem, the method comprising: receiving a request to deploy a container on the computing device; and in response to receiving the request to deploy the container on the computing device, receiving, at the computing device, a container image corresponding to the container, the container image including a first set of files identified by symbolic links individually directed to a file in the host filesystem on the computing device and a second set of files identified by hard links; and in response to receiving the container image, at the computing device, storing the received container image in a folder of the host filesystem on the computing device without resolving the symbolic links of the first set of the files until runtime of the requested container.
The limitation of A method performed in a computing device having a processor, a storage device, and a memory containing instructions executable by the processor to provide a host filesystem, the method comprising: receiving a request to deploy a container on the computing device as drafted, is a process that, under its broadest reasonable interpretation, covers performances of the mind but recited of generic computer components. That is, other than reciting “computing device having a processor, a storage device, and a memory containing instructions executable by the processor to provide a host filesystem” in the preamble and “container on the computing device” in the claim, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device having a processor, a storage device, and a memory containing instructions executable by the processor to provide a host filesystem” in the preamble and “container on the computing device” in the claim language, receiving a request to deploy a container in the context of this claim encompasses the user to manually receive an application request to be installed.  The limitation of in response to receiving the request to deploy the container on the computing device, receiving, at the computing device, a container image corresponding to the container, the container image including a first set of files identified by symbolic links individually directed to a file in the host filesystem on the computing device and a second set of files identified by hard links as drafted, is a process that, under its broadest reasonable interpretation, covers performances of the mind but recited of generic computer components. That is, other than reciting “container on the computing device, receiving, at the computing device, a container image corresponding to the container, the container image” and “host filesystem on the computing device” in the claim, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “container on the computing device, receiving, at the computing device, a container image corresponding to the container, the container image” and “host filesystem on the computing device” in the claim language, a first set of files identified by symbolic links individually directed to a file in the host filesystem on the computing device and a second set of files identified by hard links in the context of this claim encompasses the user to manually categorize files based on its attributes. The limitation of in response to receiving the container image, at the computing device, storing the received container image in a folder of the host filesystem on the computing device without resolving the symbolic links of the first set of the files until runtime of the requested container as drafted, is a process that, under its broadest reasonable interpretation, covers performances of the mind but recited of generic computer components. That is, other than reciting “container image, at the computing device”, “container image” and “host filesystem on the computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “container image, at the computing device”, “container image” and “host filesystem on the computing device” in the claim language, in response to receiving the container image, at the computing device, storing the received container image in a folder of the host filesystem on the computing device without resolving the symbolic links of the first set of the files until runtime of the requested container in the context of this claim encompasses the user to manually store the received files and not resolve until a request is received. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform receiving, categorizing, storing and waiting feedback steps. The computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving instructions, installing an application, and labeling files based on attributes) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a using a computing device to perform receiving, categorizing, storing and waiting feedback steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 16 wherein: the symbolic links individually include a globally unique identification string and a relative path; and the method further includes, during runtime of the container: resolving the globally unique identification string of one of the symbolic links to a drive or directory in the host filesystem of the computing device; and accessing a file in the host filesystem of the computing device according to the resolved drive or directory and the relative path. 
The limitation of the symbolic links individually include a globally unique identification string and a relative path; and the method further includes, during runtime of the container: resolving the globally unique identification string of one of the symbolic links to a drive or directory in the host filesystem of the computing device; and accessing a file in the host filesystem of the computing device according to the resolved drive or directory and the relative path as drafted, is a process that, under its broadest reasonable interpretation, covers performances of the mind but recited of generic computer components. That is, other than reciting “container” and “host filesystem of the computing device” in the claim, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses the user to manually parse a symbolic link, find the location of the file and access the file. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform parsing, locating and accessing steps. The computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of parsing a string, locating a file and accessing a file) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a using a computing device to perform parsing, locating and accessing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The method of claim 16 wherein: the symbolic links individually include a globally unique identification string and a relative path; and the method further includes, during runtime of the container: resolving the globally unique identification string of one of the symbolic links to a drive or directory in the host filesystem of the computing device; concatenating the resolved drive or directory with the relative path to obtain a full path; and accessing a file in the host filesystem of the computing device according to the obtained full path.
The limitation of the symbolic links individually include a globally unique identification string and a relative path; and the method further includes, during runtime of the container: resolving the globally unique identification string of one of the symbolic links to a drive or directory in the host filesystem of the computing device; concatenating the resolved drive or directory with the relative path to obtain a full path; and accessing a file in the host filesystem of the computing device according to the obtained full path as drafted, is a process that, under its broadest reasonable interpretation, covers performances of the mind but recited of generic computer components. That is, other than reciting “container” and “host filesystem of the computing device” in the claim, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses the user to manually parse a symbolic link, resolve the link by concatenating the drive filename and the relative path and retrieve the file.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform parsing, concatenating and retrieving steps. The computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of parsing strings, concatenating strings and retrieving a file) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a using a computing device to perform parsing, concatenating and retrieving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The method of claim 16 wherein: the received container image is configured as a disk image; and storing the received container image includes mounting the disk image onto the computing device.
The limitation of the received container image is configured as a disk image; and storing the received container image includes mounting the disk image onto the computing device as drafted, is a process that, under its broadest reasonable interpretation, covers performances of the mind but recited of generic computer components. That is, other than reciting “disk image “, “container image”,  and “computing device” in the claim, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses the user to manually receive and store files.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform receiving and storing, steps. The computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and storing a file in the directory) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a using a computing device to perform receiving and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The method of claim 16 wherein: the symbolic links individually include a globally unique identification string and a relative path; and at least one of the symbolic links has globally unique identification string that is different than that of another one of the symbolic links.
The limitation of the symbolic links individually include a globally unique identification string and a relative path; and at least one of the symbolic links has globally unique identification string that is different than that of another one of the symbolic links as drafted, is a process that, under its broadest reasonable interpretation, covers performances of the mind. In the context of this claim, it encompasses the user to manually identify the globally unique identification string and relative path and determine if the globally unique identification string is different in the other links.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform identifying and comparing steps. The computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of parsing strings and comparing strings) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a using a computing device to identifying and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6, 9-11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton A. Hipp (US 7340444 B2) hereinafter Hipp and further in view of Vijay Mann et al. (US 20170083541 A1) hereinafter Mann.
Regarding Claim 1, Hipp teaches
A method performed in a computing device having a processor, a storage device, and a memory containing instructions executable by the processor to provide a host filesystem (Hipp, Fig. 1B and Col. 4 lines 53-65), the method comprising: 
receiving, at the host filesystem (Hipp Fig. 3 Element 194 Col. 7 lines 18-19 discloses an Operating system Kernel), a file request (Hipp, Fig. 4 Element 232 and Col. 7 lines 18-20)  from the container process (application) for a file included in the container image (snapshot) of the container;
 and in response to receiving the file request for the file, at the host filesystem, determining whether a path (Hipp, Fig. 4 Element 232 Col. 7 lines 20-21) of the file included in the container image contains a symbolic link (Hipp, Fig. 5 Element 264 col. 7 lines 20-22 discloses the symbolic link being “/usr/app/config”. The dynamic symbolic link becomes “/home/${ID}/app/config”.)  having a parent identifier (Hipp, Figure 2 Element 166 and Col. 5 lines 54-63 discloses the DSL contains the ${ID} which is a symbolic tag that identifies and distinguishes applications. This is the parent identifier.) and a relative path (Hipp Figure 2 Element 166 discloses the relative path as rest of the pathname “/home/ ... /app/config” where the tag is substituted in. The combination of the tag and the relative path provides the target pathname.);
 and in response to determining that the path of the file contains a parent identifier (Hipp, Figure 2 Element 166 and Col. 5 lines 59-63 discloses the component $[ID] to identify the application.) and a relative path (Hipp Figure 2 Element 166 discloses components “/home/ ... /app/config”), 
resolving the parent identifier in the path of the file to obtain a parent path (Hipp Figure 2 Element 166 discloses ${ID} is resolved to Joe) by consulting a table accessible by the host filesystem on the computing device, the table containing one or more entries each having a parent identifier and a corresponding parent path (Hipp col. 9 lines 16-19 discloses the use of a look-up table for the extracted tag 190 and multiple DSL entries in Col. 8 lines 60-64; 
concatenating the relative path to the obtained parent path to obtain a full path (target pathname) corresponding to the file (Hipp Col. 7 lines 1-5 discloses Joe will be substituted to result in a target pathname “/home/ joe /app/config”.); 
and retrieving, from the storage device, a copy of the file according to the obtained full path of the file and serving the retrieved copy of the file to the container process (Hipp Fig. 5 Element 286 and 262 and Col. 9 lines 33-35 discloses after finding the target pathname, the file is opened).
Hipp does not teach
executing, with the processor of the computing device, instructions included in a container image to provide an instance of a container hosted on computing device, the instance of the container executing a container process; during execution of the container process in the instance of the container, 
However Mann teaches
executing, with the processor of the computing device, instructions included in a container image to provide an instance of a container hosted on computing device, the instance of the container executing a container process (Mann Para.[0021] discloses a container that has a rootfs created in the host. The rootfs is a copy of the container. Fig. 1 having tintin the name of the container and is mapped to host directory /var/tintin_img. Para.[0006] discloses the container process is migrating a container storage from the source host to a target host.); 
during execution of the container process in the instance of the container (Mann Fig. 3 and Para.[0036] discloses while when creating the container, it will create a symbolic or symlink between the container and the mounted directory of the target host.), 
Although the processes in Mann and Hipp are different they can be combined because Mann teaches the environment of the container and Hipp teaches the resolving a symbolic link in the environment of a virtualized application. Combining them together can teach how a container is utilizing a symbolic link.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mann’s Container Storage Migration and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to transfer information in minimum downtime (Mann Para. [0016]).

Regarding Claim 2, 
The combination of Hipp and Mann teaches The method of claim 1 wherein:
Hipp teaches 
 the parent identifier includes a globally unique identification string (Hipp Figure 2 Element 166 and  Col. 5 lines 59-63 discloses component User, $[ID] is a tag used to uniquely identify and distinguish the target pathname); and 
resolving the parent identifier includes identifying a corresponding file directory on the computing device by consulting the table (Hipp Col. 9 lines 16-19 discloses the use of a look-up table for the extracted tag 190) accessible by the host filesystem (Hipp Fig. 4 Col. 7 lines 18-19 discloses the process done in the Operating system kernel).

Regarding Claim 6, 
The combination of Hipp and Mann teaches The method of claim 1 wherein:
Hipp teaches 
the container image is stored on the computing device in a folder of the host filesystem (Hipp Figure 4 Element 236, Col. 8 lines 48-53, discloses that the pathname access the filesystem in the host operating system), the folder having multiple files including the file identified by the symbolic link and other files identified by additional symbolic links (Hipp, Col. 6 lines 53-56, discloses at least one symbolic tag and value); and
the method further includes not resolving any of the additional symbolic links to the other files until another file request from the container process for another one of the other files is received (Hipp, Col. 5 lines 65-67 and Col.6 1-4, discloses that the dynamic symbolic link is evaluated at run-time.).

Regarding Claim 9, 
The combination of Hipp and Mann teaches The method of claim 1 wherein: 
Hipp teaches 
the parent identifier is a first parent identifier; the relative path is a first relative path; the method further includes receiving, at the host filesystem, another file request from the container process for another file included in the container image, the another file being identified by a second parent identifier and a second relative path (Hipp, Col.9 lines 25-29 discloses that it resolves additional dynamic symbolic links. This means there can be several filename path requests from the application); and 
the second parent identifier is different than the first parent identifier while the second relative path is the same as the first relative path (Hipp, Col. 7 lines 9-15 discloses different IDs with the same relative path).

Regarding Claim 10, Hipp teaches
A computing device, comprising: a processor; a storage device; and a memory containing instructions executable by the processor to provide a host filesystem (Hipp, Fig. 1B and Col. 4 lines 53-65) and to cause the computing device to: 
receiving, at the host filesystem (Hipp Fig. 3 Element 194 Col. 7 lines 18-19 discloses an Operating system Kernel), a file request (Hipp, Fig. 4 Element 232 and Col. 7 lines 18-20)  from the container process (application) for a file included in the container image (snapshot) of the instance of the container;
determine whether a path (Hipp, Fig. 4 Element 232 Col. 7 lines 20-21) of the file included in the container image contains a symbolic link (Hipp, Fig. 5 Element 264 col. 7 lines 20-22 discloses the symbolic link being “/usr/app/config”. The dynamic symbolic link becomes “/home/${ID}/app/config”.)  having a parent identifier (Hipp, Figure 2 Element 166 and Col. 5 lines 54-63 discloses the DSL contains the ${ID} which is a symbolic tag that identifies and distinguishes applications. This is the parent identifier.) and a relative path (Hipp Figure 2 Element 166 discloses the relative path as rest of the pathname “/home/ ... /app/config” where the tag is substituted in. The combination of the tag and the relative path provides the target pathname.);
 and in response to determining that the path of the file contains a parent identifier (Hipp, Figure 2 Element 166 and Col. 5 lines 59-63 discloses the component $[ID] to identify the application.) and a relative path (Hipp Figure 2 Element 166 discloses components “/home/ ... /app/config”), 
resolve the parent identifier in the path of the file to obtain a parent path (Hipp Figure 2 Element 166 discloses ${ID} is resolved to Joe) by consulting a table accessible by the host filesystem on the computing device, the table containing one or more entries each having a parent identifier and a corresponding parent path (Hipp col. 9 lines 16-19 discloses the use of a look-up table for the extracted tag 190 and multiple DSL entries in Col. 8 lines 60-64; 
concatenate the relative path to the obtained parent path to obtain a full path (target pathname) corresponding to the file (Hipp Col. 7 lines 1-5 discloses Joe will be substituted to result in a target pathname “/home/ joe /app/config”.); 
and retrieve, from the storage device, a copy of the file according to the obtained full path of the file and serve the retrieved copy of the file to the container process (Hipp Fig. 5 Element 286 and 262 and Col. 9 lines 33-35 discloses after finding the target pathname, the file is opened).
Hipp does not teach
execute, with the processor of the computing device, instructions included in a container image to provide an instance of a container hosted on computing device, the instance of the container executing a container process; during execution of the container process in the instance of the container,
However Mann teaches
execute, with the processor of the computing device, instructions included in a container image to provide an instance of a container hosted on computing device, the instance of the container executing a container process (Mann Para.[0021] discloses a container that has a rootfs created in the host. The rootfs is a copy of the container. Fig. 1 having tintin the name of the container and is mapped to host directory /var/tintin_img. Para.[0006] discloses the container process is migrating a container storage from the source host to a target host.); 
during execution of the container process in the instance of the container (Mann Fig. 3 and Para.[0036] discloses while when creating the container, it will create a symbolic or symlink between the container and the mounted directory of the target host.), 
Although the processes in Mann and Hipp are different they can be combined because Mann teaches the environment of the container and Hipp teaches the resolving a symbolic link in the environment of a virtualized application. Combining them together can teach how a container is utilizing a symbolic link.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mann’s Container Storage Migration and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to transfer information in minimum downtime (Mann Para. [0016]).

Regarding Claim 11, 
The combination of Hipp and Mann teaches The computing device of claim 10 wherein:
Hipp teaches 
the parent identifier includes a globally unique identification string (Hipp Figure 2 Element 166 and Col. 5 lines 59-63, component User, $[ID] is a tag used to uniquely identify and distinguish the target pathname); and 
to resolve the parent identifier includes to identify a corresponding file directory on the computing device by consulting the table (Hipp Col. 9 lines 16-19 discloses the use of a look-up table for the extracted tag 190) accessible by the host filesystem (Hipp Fig. 4 Col. 7 lines 18-19 discloses the process done in the Operating system kernel).

Regarding Claim 15, 
The combination of Hipp and Mann teaches The computing device of claim 10 wherein:
Hipp teaches 
 the container image is stored on the computing device in a folder of the host filesystem (Hipp Figure 4 Element 236, Col. 8 lines 48-53, discloses that the pathname access the filesystem in the host operating system), the folder having multiple files including the file identified by the symbolic link and other files identified by additional symbolic links (Hipp, Col. 6 lines 53-56, discloses at least one symbolic tag and value); and 
the additional instructions are also executable by the processor to cause the computing device to not resolve any of the additional symbolic links to the other files until another file request from the container process for another one of the other files is received (Hipp, Col. 5 lines 65-67 and Col.6 1-4, discloses that the dynamic symbolic link is evaluated at run-time.).


Claims 3, 4, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hipp and Mann, as applied above in Claim 1 and 10, in view of Andrew D. Wilson et al. (US 20100026470 A1) hereinafter Wilson.
Regarding Claim 3, 
The combination of Hipp and Mann teaches The method of claim 1,
Hipp teaches
 further comprising in response to determining that the path of the file does not contain a symbolic link (Hipp Fig. 5 Element 264 and 266 discloses it checks if it is a symbolic link).
Hipp does not teach
 locating a copy of the file from the container image on the computing device and serving the retrieved copy of the file to the container process.
However, Wilson teaches
 locating a copy of the file from the container image on the computing device and serving the retrieved copy of the file to the container process (Wilson, Para. [0055] discloses that a symbolic link can link to a network folder and it can drag that folder to the container object. Therefore retrieving it back to the container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson’s Fusing RFID and Vision for Object Tracking and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to create a copy of the data to improve queries (Wilson Para. [0055-0056]).

Regarding Claim 4, 
The combination of Hipp and Mann teaches The method of claim 1 wherein:
Hipp teaches
 the container image (Hipp, Col. 3 lines 49-59 discloses snapshot) is stored on the computing device in a folder of the host filesystem (Hipp Figure 4 Element 236 and Col. 8 lines 48-53, discloses that the pathname access the filesystem in the host operating system); and
the method further includes, in response to determining that the path of the file does not contain a symbolic link (Hipp, Col. 9 lines 5-8 discloses determining if the file is a symbolic link).
Hipp does not teach 
locating a copy of the file from the folder containing the container image and serving the retrieved copy of the file to the container process.
However, Wilson teaches 
locating a copy of the file from the folder containing the container image and serving the retrieved copy of the file to the container process (Wilson, Para. [0055] discloses that a symbolic link can link to a network folder and it can drag that folder to the container object. Therefore retrieving it back to the container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson’s Fusing RFID and Vision for Object Tracking and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to create a copy of the data to improve queries (Wilson Para. [0055-0056]).

Regarding Claim 12, 
The combination of Hipp and Mann teaches The computing device of claim 10
Hipp teaches
 wherein the additional instructions are also executable by the processor to cause the computing device to determining that the path of the file does not contain a symbolic link (Hipp Fig. 5 Element 264 and 266 discloses it checks if it is a symbolic link). 
Hipp does not teach 
to locate a copy of the file from the container image on the computing device and serving the retrieved copy of the file to the container process.
However, Wilson teaches 
to locate a copy of the file from the container image on the computing device and serving the retrieved copy of the file to the container process. (Wilson, Para. [0055] discloses that a symbolic link can link to a network folder and it can drag that folder to the container object. Therefore retrieving it back to the container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson’s Fusing RFID and Vision for Object Tracking and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to create a copy of the data to improve queries (Wilson Para. [0055-0056]).

Regarding Claim 13, 
The combination of Hipp and Mann teaches The computing device of claim 10 wherein: 
Hipp teaches
the container image (Hipp, Col. 3 lines 49-59 discloses snapshot) is stored on the computing device in a folder of the host filesystem (Hipp Figure 4 Element 236 and Col. 8 lines 48-53, discloses that the pathname access the filesystem in the host operating system); and
 the additional instructions are also executable by the processor to cause the computing device to, in response to determining that the path of the file does not contain a symbolic link (Hipp, Col. 9 lines 5-8 discloses determining if the file is a symbolic link).
Hipp does not teach
 locate a copy of the file from the folder containing the container image and serving the retrieved copy of the file to the container process.
However, Wilson teaches 
locate a copy of the file from the folder containing the container image and serving the retrieved copy of the file to the container process (Wilson, Para. [0055] discloses that a symbolic link can link to a network folder and it can drag that folder to the container object. Therefore retrieving it back to the container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson’s Fusing RFID and Vision for Object Tracking and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to create a copy of the data to improve queries (Wilson Para. [0055-0056]).

Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hipp and Mann, as applied above in Claim 1 and 10, in view Miyoko Kawaguchi (US 5832527 A) hereinafter Kawa.
Regarding Claim 5, 
The combination of Hipp and Mann teaches The method of claim 1 wherein: 
Hipp teaches
the container image is stored on the computing device in a folder of the host filesystem, the folder having multiple files (Hipp, Col. 5 lines 15-19 discloses the dynamic symbolic link is configured in the file system 236 in Figure 4).
Hipp does not teach
 a first set of the files are identified by symbolic links while a second set of files are identified by hard links directed to the second set of files in the folder.
However, Kawaguchi teaches 
a first set of the files are identified by symbolic links while a second set of files are identified by hard links directed to the second set of files in the folder (Kawa Col. 6 lines 60-67 and Col. 7 lines 1-4 discloses a file management table access unit to refer to hard link data and soft link data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawaguchi’s File Management System Incorporating Soft Link Data and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to allocate and release data blocks while maintaining the accuracy between file systems (Kawa, Col. 2 lines 42-45). 

Regarding Claim 14,
 The combination of Hipp and Mann teaches The computing device of claim 10 wherein: 
Hipp teaches
the container image is stored on the computing device in a folder of the host filesystem, the folder having multiple files (Hipp, Col. 5 lines 15-19 discloses the dynamic symbolic link is configured in the file system 236 in Figure 4).
Hipp does not teach 
a first set of the files are identified by symbolic links while a second set of files are identified by hard links directed to the second set of files in the folder.
However, Kawaguchi teaches 
a first set of the files are identified by symbolic links while a second set of files are identified by hard links directed to the second set of files in the folder (Kawa Col. 6 lines 60-67 and Col. 7 lines 1-4 discloses a file management table access unit to refer to hard link data and soft link data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawaguchi’s File Management System Incorporating Soft Link Data and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to allocate and release data blocks while maintaining the accuracy between file systems (Kawa, Col. 2 lines 42-45). 

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton A. Hipp (US 7340444 B2) hereinafter Hipp, as applied above in Claim 1 and 10, in view Miyoko Kawaguchi (US 5832527 A) hereinafter Kawa.
Regarding Claim 16, Hipp teaches 
A method performed in a computing device having a processor, a storage device, and a memory containing instructions executable by the processor to provide a host filesystem (Hipp, Fig. 1B and Col. 2 lines 19-30), the method comprising: receiving a request to deploy a container on the computing device (Hipp, Fig. 4 element 180 Application and Col. 3 lines 49-59 discloses virtual application template); and 
in response to receiving the request to deploy the container on the computing device (Hipp Col. 4 lines 26-30 discloses at restore time, the snapshot procedure is initiated), receiving, at the computing device, a container image (Hipp Col. 4 lines 21-26 discloses a snapshot image) corresponding to the container (Hipp Col. 3 lines 49-59 discloses that the snapshot is part of that virtual template), the container image including a first set of files identified by symbolic links individually directed to a file in the host filesystem on the computing device (Hipp, Col. 5 lines 15-19 discloses the dynamic symbolic link is configured in the file system 236 in Figure 4); 
and in response to receiving the container image, at the computing device, storing the received container image in a folder of the host filesystem (Hipp, Col. 3 lines 21-31 discloses that the application is stored in the computer or can be moved to another computer) on the computing device without resolving the symbolic links of the first set of the files until runtime of the requested container (Hipp, Col. 5 lines 65-67 and Col.6 1-4, discloses that the dynamic symbolic link is evaluated at run-time.).
Hipp does not teach
 a second set of files identified by hard links.
However, Kawaguchi teaches 
a second set of files identified by hard links (Kawa Col. 6 lines 60-67 and Col. 7 lines 1-4 discloses a file management table access unit to refer to hard link data and soft link data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawaguchi’s File Management System Incorporating Soft Link Data and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to allocate and release data blocks while maintaining the accuracy between file systems (Kawa, Col. 2 lines 42-45). 
	
Regarding Claim 17, 
combination of Hipp and Kawa teaches the method of claim 16, 
Hipp teaches 
the symbolic links individually include a globally unique identification string (Hipp Figure 2 Element 166 and  Col. 5 lines 59-63 , component User, $[ID] is a tag used to uniquely identify and distinguish the target pathname) and a relative path (Hipp Figure 2 Element 166, components /home/ ... /app/config); and 
the method further includes, during runtime of the container: resolving the globally unique identification string (Hipp Figure 2 Element 166, User is resolved to Joe )of one of the symbolic links  to a drive or directory in the host filesystem of the computing device (Hipp Col. 7 lines 53-67 discloses the dynamic symbolic link redirects the application to a file or file memory space); and 
accessing a file in the host filesystem of the computing device according to the resolved drive or directory and the relative path (Hipp Fig. 5 element 286 and 262  and Col. 9 lines 33-35 discloses after finding the target pathname, it is opened).

Regarding Claim 18, 
combination of Hipp and Kawa teaches the method of claim 16, 
Hipp teaches 
the symbolic links individually include a globally unique identification string (Hipp Figure 2 Element 166 and  Col. 5 lines 59-63 , component User, $[ID]) and a relative path (Hipp Figure 2 Element 166, components /home/ ... /app/config); and the method further includes, during runtime of the container: resolving the globally unique identification string of one of the symbolic links (Hipp Figure 2 Element 166, User is resolved to Joe) to a drive or directory in the host filesystem of the computing device (Hipp Col. 7 lines 53-67 discloses the dynamic symbolic link redirects the application to a file or file memory space); 
concatenating the resolved drive or directory with the relative path to obtain a full path (Hipp Col. 7 lines 1-5 discloses Joe will be substituted to result in a target pathname); and
accessing a file in the host filesystem of the computing device according to the obtained full path (Hipp Fig. 5 element 286 and 262  and Col. 9 lines 33-35 discloses after finding the target pathname, it is opened).

Regarding Claim 19, 
combination of Hipp and Kawa teaches the method of claim 16, 
Hipp teaches 
the received container image is configured as a disk image (Hipp Col. 3 lines 49-59 discloses a snapshot as a template); and storing the received container image includes mounting the disk image onto the computing device (Hipp Col. 4 lines 24-30 discloses the snapshot makes request to the kernel and is integrated in the computer).

Regarding Claim 20,
 combination of Hipp and Kawa teaches the method of claim 16, 
Hipp teaches
 the symbolic links (Hipp, Col.9 lines 25-29 discloses that it resolves additional dynamic symbolic links.) individually include a globally unique identification string (Hipp Figure 2 Element 166 and  Col. 5 lines 59-63 , component User, $[ID]) and a relative path (Hipp Figure 2 Element 166, components /home/ ... /app/config); and
 at least one of the symbolic links has globally unique identification string that is different than that of another one of the symbolic links (Hipp, Col. 7 lines 9-15 discloses different IDs).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hipp and Mann, as applied above in Claim 1, in view Namit Jain (US 20060117049 A1) hereinafter Jain. 
Regarding Claim 7,
 The combination of Hipp and Mann teaches The method of claim 1 wherein:
Hipp teaches
 the parent identifier is a first parent identifier; the relative path is a first relative path; the method further includes receiving, at the host filesystem, another file request from the container process for another file included in the container image, the another file being identified by a second parent identifier and a second relative path (Hipp, Col.9 lines 25-29 discloses that it resolves additional dynamic symbolic links. This means there can be several filename path requests from the application).
Hipp does not teach 
the second parent identifier is the same as the first parent identifier while the second relative path is different from the first relative path.
However, Jain teaches 
the second parent identifier is the same as the first parent identifier while the second relative path is different from the first relative path (Jain, Figure 1 and Para. [0018] discloses the two path names. The parent id is /Windows and the respective relative paths are /Word/Example.doc and /Access/null).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Jain’s Processing Path-based Database Operations and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to represent intuitive relationships between directories and contents of the file (Jain Para. [0050]).

Regarding Claim 8, 
The combination of Hipp and Mann teaches The method of claim 1 wherein: 
Hipp teaches
the parent identifier is a first parent identifier; the relative path is a first relative path; the method further includes receiving, at the host filesystem, another file request from the container process for another file included in the container image, the another file being identified by a second parent identifier and a second relative path (Hipp, Col.9 lines 25-29 discloses that it resolves additional dynamic symbolic links. This means there can be several filename path requests from the application).
Hipp does not teach
 the second parent identifier is different than the first parent identifier while the second relative path is also different from the first relative path.
However, Jain teaches 
the second parent identifier is different than the first parent identifier while the second relative path is also different from the first relative path (Jain, Figure 1 and Para. [0011] discloses the two path names. The parent id is /Windows and /VMS/ and the respective relative paths are /Word/Example.doc and /App4/Example.doc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Jain’s Processing Path-based Database Operations and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to represent intuitive relationships between directories and contents of the file (Jain Para. [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goel; Vikas (US 20190235897 A1) teaches creating a symbolic link between the location of the data volume container on the host system and a new location on the host system. This is a way to update containers. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA LAO/
Examiner, Art Unit 2159                                                                                                                                                                                         /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159